10

il

12

13

14

15

16

17

18

19

20

21

22

23

... UNITED STATES DISTRICT.COURT.FOR THE... =
WESTERN DISTRICT OF WASHINGTON

AT SEATTLE
UNITED STATES OF AMERICA, NO, 09-CR-006 JLR
Plaintiff, 09-CR-007 JLR
Vv. . {PROPOSED} ORDER GRANTING - NK
COUNSEL’S MOTION FOR ,
MARIO J, EARL, EXTENSION OF TIME
Defendant. -

 

 

 

 

This matter comes before the Court on counsel J. Talitha Hazelton’s
motion for extension of time. Having thoroughly considered the filings, and based
on the facts set forth in Defendant’s motion, the Court finds an extension of time
is warranted and ORDERS:

1, The motion for extension of time is GRANTED;

2. The responsive pleading deadline of JUNE 14, 2019 set by the Court on

June 6, 2019 (Dkt. No. 298) is hereby extended to JUNE 28, 2019.

we |
DATED this |[% day of June 2019.

 

Soh

The Hono able James L. Robart
UNITED STATES DISTRICT JUDGE

[PROPOSED] ORDER GRANTING COUNSEL’S MOTION ESPADA CRIMINAL DEFENSE
FOR EXTENSION OF TIME - 1 1001 Fourth Ave., Ste, 3200

Seattle, Washington 98154
Tel (206) 467-5987 # Fax (888) 234-9033

 

 
